430 Pa. 99 (1968)
Massman, Appellant,
v.
Philadelphia, Appellant.
Supreme Court of Pennsylvania.
Argued April 18, 1968.
May 21, 1968.
*100 Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Lawrence J. Richette, for plaintiff.
Matthew W. Bullock, Jr., Second Deputy City Solicitor, with him Frank J. Pfizenmayer, Assistant City Solicitor, and Edward G. Bauer, Jr., City Solicitor, for City of Philadelphia, defendant.
*101 OPINION PER CURIAM, May 21, 1968:
Judgment affirmed on the opinion of President Judge JAMIESON, as reported in 44 Pa. D. & C. 2d 636.
Mr. Chief Justice BELL dissents and would grant a judgment n.o.v.
Mr. Justice MUSMANNO dissents and would order a new trial limited to damages alone.